Exhibit 99.2 Interim Consolidated Financial Statements (Expressed in Canadian Dollars) MOUNTAIN PROVINCE DIAMONDS INC. Three months and nine months ended September 30, 2010 and 2009 (Unaudited) RESPONSIBILITY FOR INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements for Mountain Province Diamonds Inc. have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied.The most significant of these accounting principles have been set out in the December 31, 2009 audited consolidated financial statements.Only changes in accounting information have been disclosed in these unaudited interim consolidated financial statements (note 2).These statements are presented on the accrual basis of accounting.Accordingly, a precise determination of many assets and liabilities is dependent upon future events.Therefore, estimates and approximations have been made using careful judgment.Recognizing that the Company is responsible for both the integrity and objectivity of the unaudited interim consolidated financial statements, management is satisfied that these unaudited interim consolidated financial statements have been fairly presented. These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2009. MOUNTAIN PROVINCE DIAMONDS INC. Interim Consolidated Balance Sheets (Expressed in Canadian dollars) September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments (note 4) Marketable securities (note 3) Amounts receivable Advances and prepaid expenses Fixed assets Interest in Gahcho Kué Joint Venture (note 5) $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Future income tax liabilities Asset retirement obligation relating to Gahcho Kué Joint Venture (note 5) Shareholders' equity: Share capital (note 6(b)) Value assigned to warrants (note 6(d)) Contributed surplus (note 6(e)) Accumulated other comprehensive income Deficit ) ) $ $ Nature of operations and basis of presentation (note 1) Subsequent event (note 6(b)) See accompanying notes to unaudited interim consolidated financial statements. On behalf of the Board: "Jonathan Comerford” Director "Patrick Evans" Director 1 MOUNTAIN PROVINCE DIAMONDS INC. InterimConsolidated Statements of Operations and Deficit (Expressed in Canadian dollars) (Unaudited) Three months ended Nine months ended September 30, September 30, Expenses: Accretion on asset retirement obligation $ Consulting fees Depreciation - - Gahcho Kué Project management fee Office and administration Professional fees Promotion and investor relations Salary and benefits - Transfer agent and regulatory fees Travel Loss before the undernoted ) Interest income Loss before income taxes ) Future income tax recovery Loss for the period ) Deficit, beginning of period ) Deficit, end of period $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding See accompanying notes to unaudited interim consolidated financial statements. 2 MOUNTAIN PROVINCE DIAMONDS INC. InterimConsolidated Statements of Comprehensive Income (Expressed in Canadian dollars) (Unaudited) Three months ended Nine months ended September 30, September 30, Loss for the period $ (353,340) $ (664,959) $ (1,093,974) $ (1,031,234) Other comprehensive income: Unrealized gain on marketable securities Comprehensive loss $ (347,307) $ (651,922) $ (1,093,672) $ (1,016,202) Interim Consolidated Statements of Accumulated Other Comprehensive Income (Expressed in Canadian Dollars) (Unaudited) Nine months ended September 30, Balance, beginning of period $ $ Change in fair value of available-for-sale-assets – marketable securities Balance, end of the period $ $ See accompanying notes to unaudited interim consolidated financial statements. 3 MOUNTAIN PROVINCE DIAMONDS INC. InterimConsolidated Statements of Cash Flows (Expressed in Canadian dollars) (Unaudited) Three months ended Nine months ended September 30, September 30, Cash provided by (used in): Operating activities: Loss for the period $ (353,340) $ (664,959) $ (1,093,974) $ (1,031,234) Items not involving cash: Accretion on asset retirement obligation Depreciation - - Future income taxes Changes in non-cash operating working capital: Amounts receivable Advances and prepaid expenses Accounts payable and accrued liabilities Investing activities: Deferred exploration and development costs Redemption of (investment in) of short-term investments Financing activities: Shares issued for cash, net of costs - Shares issued for option exercise Shares issued for warrant exercise - - (Decrease) increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of period $ 1,984,041 $ 644,269 $ 1,984,041 $ 644,269 Supplemental disclosure of non-cash investing activities: Changes in liabilities of mineral interests $ 799,560 $ 1,073,130 $ 2,774,548 $ 1,073,130 See accompanying notes to unaudited interim consolidated financial statements. 4 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 1. Nature of operations and basis of presentation: Mountain Province Diamonds Inc. (the "Company") is in the process of developing and permitting its mineral properties primarily in conjunction with De Beers Canada Inc. ("De Beers Canada"), and has not yet determined whether these properties contain mineral reserves that are economically recoverable.The underlying value and recoverability of the amounts shown as interest in Gahcho Kué Joint Venture is dependent upon the ability of the Company and/or its mineral property partner to discover economically recoverable reserves, successful permitting and development, and upon future profitable production or proceeds from disposition of the Company's mineral properties.Failure to discover economically recoverable reserves will require the Company to write-off costs capitalized to date. The Company changed its year end from March 31 to December 31, effective December 31, 2009, to align its fiscal year end with that of De Beers Canada, the operator of the Gahcho Kué Project (note 5). These unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") for interim financial information.Accordingly, they do not include all of the disclosures and notes to the consolidated financial statements required by GAAP for annual consolidated financial statements and as such should be read in conjunction with the audited consolidated financial statements and the notes thereto for the Company of the year ended December 31, 2009. The consolidated balance sheet at December 31, 2009 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by GAAP for annual consolidated financial statements. These interim consolidated financial statements follow the same accounting policies and methods of their application as the Company's most recent annual consolidated financial statements. 5 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 1. Nature of operations and going concern (continued): These interim consolidated financial statements have been prepared on a going concern basis in accordance with GAAP.The Company's ability to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities is dependent on the discovery of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to fund its operations, and the future production or proceeds from developed properties.The Company continues to investigate various sources of additional liquidity to increase the cash balances required for ongoing operations over the foreseeable future.These additional sources include, but are not limited to, share offerings, private placements, credit facilities, and debt, as well as exercises of outstanding options and warrants.However, there is no certainty that the Company will be able to obtain financing from any of those sources.These interim consolidated financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate. Certain of the comparative figures have been reclassified to conform to the current year’s presentation. 2. Future accounting policy changes: Business combinations, consolidated financial statements, non-controlling interests and comprehensive revaluation of assets and liabilities: For interim and annual financial statements relating to its fiscal year commencing January 1, 2011, the Company will be required to adopt The Canadian Institute of Chartered Accountants' ("CICA") new Handbook Section 1582, Business Combinations ("Section 1582") (replacing Section1581 Business Combinations), Section 1601, Consolidated Financial Statements ("Section 1601"), Section 1602, Non-Controlling Interests ("Section 1602") and Section 1625, Comprehensive Revaluation of Assets and Liabilities ("Section 1625"). Section 1582 establishes standards for the accounting of a business combination for which the acquisition date is after the Company's fiscal year ended December31, 2010. 6 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 2. Future accounting policy changes (continued): Section 1601, with the new Section 1602, replaces the former Section 1600, Consolidated Financial Statements, and establishes standards for the preparation of consolidated financial statements.Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination.Section 1625 is amended as a result of Section 1582, Section 1601 and Section 1602, and applies prospectively. Section 1582, Section 1601, Section 1602, and Section 1625 apply to the Company's interim and annual financial statements relating to the Company's fiscal year commencing January 1, 2011.Section 1601, Section 1602 and Section 1625 permit early adoption. The Company has not yet determined the effect, if any, that the adoption of these new standards will have on its interim consolidated financial statements. 3. Marketable securities: The quoted market value of the remaining marketable securities at September 30, 2010, was $13,733 (December 31, 2009 - $13,431).The original cost of these marketable securities at September 30, 2010 was $4,632 (December 31, 2009 - $4,632). The Company has assessed the risk associated with its available-for-sale marketable securities to include market risk, since the market value of the available-for-sale marketable securities is subject to fluctuations. 7 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 4. Financial instruments: (a) Financial assets and liabilities: The short-term investments at September 30, 2010 are cashable guaranteed investment certificates ("GICs") held with a major Canadian financial institution with maturities between November 2010 and May 2011.The GICs held at September 30, 2010 are carried at fair market value.Given the GICs' low risk and the ability to cash them at any time, the fair market value recorded is estimated to be reasonably approximated by the amount of cost plus accrued interest.There is no restriction on the use of the short-term investments.The balance of interest income recognized in the Company's interim consolidated financial statements represents interest income from all other sources. The Company's financial assets at September 30, 2010, consist of short-term investments and marketable securities which are classified as Level 1. The fair values of the marketable securities, amounts receivable and accounts payable and accrued liabilities approximate their carrying values due to the relatively short-term maturity of these financial instruments. (b) Financial instrument risk exposure: (i) Credit risk: Credit risk is the risk of financial loss to the Company if a customer or counterparty to a financial instrument fails to meet its obligations.The Company's maximum exposure to credit risk at the interim consolidated balance sheet dates under its financial instruments is summarized as follows: September 30, December 31, Amounts receivable: Currently due $ $ Past due by 90 days or less, not impaired – $ $ Cash and cash equivalents $ $ Short-term investments $ $ 8 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 4. Financial instruments (continued): All of the Company's cash and cash equivalents and short-term investments are held with a major Canadian financial institution and thus the exposure to credit risk is considered insignificant.The short-term investments are cashable in whole or in part with interest at any time to maturity.Management actively monitors the Company's exposure to credit risk under its financial instruments, including with respect to receivables.The Company considers the risk of loss to be remote and significantly mitigated due to the financial strength of the party from whom the receivables are due - the Canadian government for goods and services tax refunds receivable in the amount of $381,554 and from the government of Northwest Territories for fuel tax rebate of $21,971. The Company's current policy is to invest excess cash in Canadian bank guaranteed notes.It periodically monitors the investments it makes and is satisfied with the credit ratings of its bank. (ii) Liquidity risk: Liquidity risk is the risk that the Company will not be able to meet its obligations associated with financial liabilities.The Company has a planning and budgeting process in place by which it anticipates and determines the funds required to support its normal operating requirements.The Company coordinates this planning and budgeting process with its financing activities through its capital management process.The Company's financial liabilities comprise its accounts payable and accrued liabilities, all of which are due within the next 12 month period.Other than minimal office space rental commitments, there are no other capital or operating lease commitments. As identified in note 1, the Company's ability to realize the carrying value of its assets and discharge its liabilities is dependent on the discovery of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to fund its operations and the future production or proceeds from developed properties. 9 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 4. Financial instruments (continued): (iii) Market risk: The Company's marketable securities are classified as available-for-sale, and are subject to changes in the market.They are recorded at fair value in the Company's financial statements, based on the closing market value at the end of the period for each security included.The original cost of the marketable securities is $4,632.The Company's exposure to market risk is not considered to be material. (iv) Foreign currency risk: The Company is exposed to a very small amount of foreign currency risk at the interim consolidated balance sheet dates through its U.S. denominated accounts payable and cash.A 10% depreciation or appreciation of the U.S. dollar against the Canadian dollar would result in an approximate $15,500 decrease or increase, respectively, in both net and comprehensive loss.The Company currently has only limited exposure to fluctuations in exchange rates between the Canadian and U.S. dollar as significantly all of its operations are located in Canada.Accordingly, the Company has not employed any currency hedging programs during the current period. (v) Interest rate risk: The Company has no significant exposure at September 30, 2010 to interest rate risk through its financial instruments.The short-term investments are at fixed rates of interest that do not fluctuate during the remaining term.The Company has no interest-bearing debt. 10 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 5. Interest in Gahcho Kué Joint Venture: September 30, December 31, Balance, beginning of period $ $ Changes in the period: Additional mineral interest resulting from the 2009 Gahcho Kué Joint Venture Agreement – Change in proportionate share of Gahcho Kué net capitalized costs in the period – Technical consulting Mining lease costs Sunk cost repayment Company portion of feasibility study costs Company portion of project costs Balance, end of period $ $ The Company holds a 49% interest in the Gahcho Kué Project located in the Northwest Territories, Canada, and De Beers Canada holds the remaining 51% interest.The joint venture between the Company and De Beers Canada is governed by an agreement entered into on July 3, 2009 (the "2009 Agreement").The Company considers that the Gahcho Kué joint venture is a related party under CICA Handbook Section 3840, Related Party Transactions. Under a previous agreement (the "2002 Agreement") in effect until July 3, 2009, De Beers Canada carried all costs incurred by the Gahcho Kué Project, and De Beers Canada had no recourse to the Company for repayment of funds until, and unless, the Gahcho Kué Project is built, in production, and generating net cash flows. 11 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 5. Interest in Gahcho Kué Joint Venture (continued): On July 3, 2009, the Company entered the 2009 Agreement with De Beers Canada (jointly, the "Participants") under which: (a) The Participants' continuing interests in the Gahcho Kué Project will be the Company 49% and De Beers Canada 51%, with the Company's interest no longer subject to the dilution provisions in the 2002 Agreement, except for normal dilution provisions which are applicable to each Participant; (b) Each Participant will market their own proportionate share of diamond production in accordance with their participating interest; (c) Each Participant will contribute their proportionate share to the future project development costs; (d) Material strategic and operating decisions will be made by consensus of the Participants as long as each Participant has a participating interest of 40% or more; (e) The Participants have agreed that the sunk historic costs to the period ending on December31, 2008 will be reduced and limited to $120,000,000; (f) The Company will repay De Beers Canada $59,000,000 (representing 49% of an agreed sum of $120,000,000) in settlement of the Company's share of the agreed historic sunk costs on the following schedule: • $200,000 on execution of the 2009 Agreement (the Company's contribution to the 2009 Joint Venture expenses to date of execution of the 2009 Agreement); • Up to $5,100,000 million in respect of De Beers Canada's share of the costs of the feasibility study; ($3,775,286 recorded to September30, 2010); • $10,000,000 upon the completion of a feasibility study with a 15% IRR and a decision to build; • $10,000,000 following the issuance of the construction and operating permits; • $10,000,000 following the commencement of commercial production; and • The balance within 18 months following commencement of commercial production. 12 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Interim Consolidated Financial Statements (Expressed in Canadian dollars) Three months and nine months ended September 30, 2010 and 2009 (Unaudited) 5. Interest in Gahcho Kué Joint Venture (continued): The Company has agreed that its marketing rights under the 2009 Agreement may be diluted if the Company defaults on certain of the repayments described above if and when such payments become due. The 2009 Agreement's provision for consensus decision-making for material strategic and operating decisions provides the Company with joint control for the Gahcho Kué Project with De Beers Canada, and the Company accounts for the Gahcho Kué Project as a joint venture.Accordingly, the Company has determined its proportionate share (49%) of the assets, liabilities, revenue and expenses of the joint venture, and recorded them in its interim consolidated financial statements effective July 4, 2009. Summarized below are the results of operations, cash flows and financial position relating to the Company's proportional interest (49%) in the Gahcho Kué joint venture for the three months and nine months ended September 30, 2010 and 2009: Three months ended Nine months ended September 30, September 30, Results of operations: Revenue $
